DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The Applicants’ Drawings filed on December 31, 2020 have been approved by the U. S. examiner.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The Applicant’s specification on pg. 2 ln. 20 to pg. 3 ln. 5 urges that the prior art processes (i. e. the invention described in KR 10-0862684) for abating the emission of pollutants present in the exhaust gases generated from semiconductor manufacturing facilities suffer from the disadvantage of (simultaneously?) depositing both of the cobalt values and the carbon values onto the same surface, which leads to a degradation of the collection efficiency of the process.  The Applicant’s specification in its SUMMARY section urges that the Applicant’s invention is able to resolve this prior art problem by providing a “cobalt deposition member” (which appears to selectively collect the cobalt values) and also a “cooling member” (which appears to selectively collect the carbon values) in the Applicant’s invention.  Thus, the Applicant’s claimed invention is distinct from the prior art (specifically KR 10-0862684) by providing a semiconductor exhaust gas purification invention that avoids the simultaneous deposition of both of the cobalt values and also the carbon values onto the same collecting surface, thereby (evidently) increasing the collection efficiency of the exhaust gas purification system and method (as urged in the SUMMARY portion of the Applicant’s specification).  The U. S. examiner considers this inventive distinction over the prior art (KR 10-0862684) to impart a novel and unobvious difference for the Applicants’ claims.  Hence, all of the Applicants’ claims are allowed over the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

References Made of Record
KR 102311930 B1 and also KR 100267171 B1 are also made of record.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Timothy C Vanoy whose telephone number is (571)272-8158. The examiner can normally be reached 8-4:30 (Mon-Fri).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on 571-272-3458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





tcv
/TIMOTHY C VANOY/Primary Examiner, Art Unit 1736